Judgment unanimously af*1011firmed. Memorandum: The statement that the victim gave to the Crime Victims Compensation Board was not Rosario material (see, CPL 240.45 [1] [a]; People u Rosario, 9 NY2d 286) because the transcript of the testimony was not in the possession or control of the prosecution (see, People v Reedy, 70 NY2d 826, 827; see also, People v Bailey, 73 NY2d 812, 813; People v Tissois, 72 NY2d 75).
The testimony of the victim’s uncle that the victim told him that defendant had participated in the assault was admissible to refute the inference created by defense counsel that the victim did not make a prompt complaint against defendant (see, People v Alex, 260 NY 425, 428-429).
We have reviewed the other issues raised in defendant’s brief and in his supplemental pro se brief and we find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — attempted murder, second degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.